Name: Commission Regulation (EC) No 3499/93 of 20 December 1993 amending Regulation (EEC) No 2837/93 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 with regard to the maintenance of olive groves in traditional olive-growing areas
 Type: Regulation
 Subject Matter: cooperation policy;  regions of EU Member States;  trade;  agricultural policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31993R3499Commission Regulation (EC) No 3499/93 of 20 December 1993 amending Regulation (EEC) No 2837/93 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 with regard to the maintenance of olive groves in traditional olive-growing areas Official Journal L 319 , 21/12/1993 P. 0022 - 0022COMMISSION REGULATION (EC) No 3499/93 of 20 December 1993 amending Regulation (EEC) No 2837/93 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 with regard to the maintenance of olive groves in traditional olive-growing areasTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean Islands concerning certain agricultural products (1), and in particular Article 11 (2) thereof, Whereas Commission Regulation (EEC) No 2837/93 (2) lays down the detailes rules for the application of the aid scheme to maintain olive groves on the small Aegean islands and make provision for monitoring and penalties; Whereas the checks laid down to ensure compliance with the necessary conditions for the grant of aid must be carried out for 1993 within a limit period, and in any event, before 31 December 1993; Whereas given the geographical spread of the islands in the Aegean Sea and the difficulties involved in introducing this new aid scheme, the final payment date in the period during which all the required checks must be effected should be extended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EEC) No 2837/93 is hereby amended as follows: 1. '31 December 1993' in the second subparagraph of Article 2 (1) is replaced by '31 January 1994'; 2. '28 February 1994' in the last subparagraph of Article 5 is replaced by '31 March 1994'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 184, 27. 7. 1993, p. 1. (2) OJ No L 260, 19. 10. 1993, p. 5.